Citation Nr: 1208312	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for back injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, to include service in the Republic of Vietnam from December 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  There, the RO denied service connection for a back injury.

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing has been associated with his claim folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of his October 2009 claim (see VA Form 21-526), the Veteran claimed to have been placed in traction while on active duty for treatment of a back injury.  Review of the available service treatment records fail to show such treatment; however, medical treatment records pertaining to treatment afforded the veteran while in Vietnam are not now on file.  The Veteran has submitted into evidence a copy of a letter he sent to his parents while in Vietnam.  As part of the letter the Veteran reported that he was still in Cam Ranh Bay hospital, and that his back was "ok now."  At his July 2011 hearing conducted by the undersigned the Veteran reported that he fell off the back of a tank after which he was driven to a hospital at Long Binh.  He noted that he was there for about a week and half after which he was sent to Cam Ranh Bay for rehabilitation.  See pages four and five of hearing transcript.  As part of a July 2011 VA Form 21-4138 the Veteran asserted that this back injury occurred in approximately November 1968.  

A VA X-ray report dated in November 2009 shows that the Veteran had mild to moderate degenerative disc disease at L5-S1.  No evidence of acute osseous injury was observed.  

The report of a March 2011 VA examination shows that the Veteran informed the examiner that he fell off a tank shortly before being discharged and was taken to a hospital, where he was treated for his back with traction.  He added he was then transferred for rehabilitation to Cam Rahn Bay hospital.  After examining the Veteran the examiner provided a diagnosis of lumbar spine degenerative disc disease with intermittent radicular pain.  The examiner opined that the disorder was less likely than not caused by or the result of activities during military service.  The examiner, as rationale for this opinion, while noting that the Veteran had reported in a letter being hospitalized for his back, commented that no medical records were on file concerning a back injury.  

Other VA records show that the Veteran has been in receipt of epidural injections for treatment of his back pain in 2011.

A private medical report, dated in July 2011, notes that the Veteran was examined, after which diagnoses of chronic low back pain and sacroiliac joint dysfunction were provided.  The examiner commented that unfortunately the medical records from Vietnam had been "'lost.'"  As a result, the examiner commented that he could not opine with certainty that the Veteran's current back problems were directly related to his service in Vietnam, but that they could "possibly be" related to the injury reported by the Veteran to have been sustained while on active duty in 1968.

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of a back injury during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced a back injury in service.  In addition, based on the evidence submitted, including his statements about his service, the Board finds the Veteran to be credible with respect to his assertions.  The Board further notes that the Veteran served in Vietnam, and as a combat veteran, his reports that he experienced a back injury are accepted as credible.  See 38 U.S.C.A. § 1154(b) (West 2002).

As such, the Board finds that the March 2011 VA examiner as well as the Dr. P.R.D. (the private physician who supplied the July 2011 examination report) should both be given the opportunity to provide an addendum opinion with the knowledge that VA has conceded that the Veteran suffered a back injury during military service.

The Board also finds that an attempt should be made to obtain the Veteran's clinical and treatment records associated with those facilities cited by him where he was treated for his in-service back injury, namely, the U.S. Army Hospitals in Long Binh and Cam Ranh Bay.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the custodian of the clinical and treatment records associated with the Veteran's treatment for his back injury, occurring in approximately November-December 1968 at U.S. Army Hospitals in Long Binh and Cam Ranh Bay and secure such records and associate them with the claims files.

2.  The claims file should be returned to the VA examiner who conducted the March 2011 VA examination (or if she is no longer available, a suitable replacement).  After a thorough review of the claims file, the examiner is requested to provide an addendum opinion as to whether any current lumbar spine disability is at least as likely as not related, in whole or in part, to the Veteran's active duty service, or to any incident therein, to include as due to his now conceded back injury sustained as a result of his falling from the back of a tank.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The RO/AMC should also contact the private physician, Dr. P.R.D. who provided the July 2011 examination/opinion to allow him to supply an addendum opinion.  The physician should be informed that the Board has conceded that the Veteran sustained a back injury as a result of his falling from a tank in 1968.  The physician should be requested to provide an addendum opinion as to whether any current lumbar spine disability is at least as likely as not related, in whole or in part, to the Veteran's active duty service, or to any incident therein, to include as due to his now conceded back injury sustained as a result of his falling from the back of a tank.  

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The private physician should provide a complete rationale for any opinion provided.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


